                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN RE: 2265 Enterprise East LLC,                    )      Case No. 19-52510
                                                    )
                                                    )      Chapter 11
                                                    )
      Debtor in Possession.                         )      Judge Koschik
                                                    )

______________________________________________________________________________

          DEBTOR’S RESPONSE TO OBJECTION TO SALE MOTION
______________________________________________________________________________

      Debtor 2265 Enterprise East, LLC respectfully sets forth the following for its

Response to the Objection to its Sale Motion filed by Keystone Real Estate Lending Fund

L.P. (“Keystone”) [Docket No. 26]:

      1. The Debtor has a polar star to guide it through this reorganization case: maximize

          the value of the real estate which is effectively its only asset for the benefit of the

          estate. Contrary to what is stated in the Objection filed by Keystone [Docket No.

          26] (the “Objection”) that business purpose and justification for the sale is set

          forth succinctly in paragraphs 12 and 13 of the Sale Motion [Docket No. 16].

          Maximization of exposure and sale value of real estate owned by the estate

          through a bankruptcy sale has expressly been approved as a legitimate purpose of

          a bankruptcy filing in this District, over objections very similar to those raised in

          this case. See In re Sandusky Permanent LLC, 2017 WL 2470864 (Bankr. N.D.

          Ohio 2017).

      2. Paragraph 12 of the Sale Motion establishes the reasoning behind the sale concept,

          and provides as follows:




19-52510-amk     Doc 29       FILED 11/24/19     ENTERED 11/24/19 20:17:13           Page 1 of 6
        “The auction sale format has been selected in this instance because the absence of a

        long-term tenant has depressed the value of the real estate, making it potentially

        difficult to demand top dollar from a traditional sale conducted by a broker with a

        single buyer. The Debtor believes that the auction format will result in the potential

        recovery of some of the lost value through the competitive bid process.”

     3. Bankruptcy case law has long held that a Debtor’s reasonable business judgment

        is entitled to be effectuated where sales of assets are concerned. In re Lionel Corp.,

        722 F.2d 1063 (2nd Cir. 1983); Stephens Indus., Inc. v. McClung, 789 F.2d. 386 (6th

        Cir. 1986).

     4. Paragraph 13 of the Sale Motion emphasizes the reasoning behind the auction sale

        process requested herein, as follows:

        “Based on discussions with Mr. Kiko and other real estate professionals who the

        Debtor’s managing member has employed to buy and sell commercial real estate, the

        Debtor believes that a stalking horse bidder may be obtained by the time this motion is

        heard, but the Debtor does not have such a bidder yet. Regardless of whether the

        auction moves forward with or without a stalking horse, the Debtor believes that the

        auction process, with all bids subject to bankruptcy court approval, affords the best

        chance of maximizing the value of the property for the benefit of all parties in

        interest.”

     5. Cases supporting the approval of sales where the Debtor’s business judgment is

        clearly articulated and focused on a sound bankruptcy objective (in addition to the

        ones cited above) are hornbook law in the federal bankruptcy courts. However, the

        Sandusky Permanent LLC case is especially worthy of review, because it addresses




                                         2
19-52510-amk    Doc 29    FILED 11/24/19 ENTERED 11/24/19 20:17:13                  Page 2 of 6
        many of the same elements present in the typical single asset real estate case,

        including this one. These elements include a debtor who owns a single real estate

        asset, a filing made after a foreclosure case is commenced, relatively few other

        creditors, and the usual assertions of bad faith and delay by the secured creditor.

     6. Sandusky Permanent LLC is also notable because the scale of the case was similar to

        this one, and because the case looks beyond the usual list of factors that was

        developed in cases such as In re Laguna Associates Ltd. P’ship, 30 F.3d 734 (6th Cir.

        1994) and Trident Associates Limited P’ship, 52 F3d.127 (6th Cir. 1995) which are

        cited by Keystone, to the critical issue of whether a reorganization is possible in the

        context of a Chapter 11 case.

     7. In addition, the dangers of relying on the list of elements set forth in the “typical” bad

        faith filing cases have been eloquently summarized by Judge Queenan in the case of

        In re Victoria Ltd. Partnership, 187 B.R. 54 (Bankr. Mass 1995). That case explains

        the perils of the “good faith” cases, which include the inescapable fact that the list of

        factors included in many of the cases only recites the typical fact pattern of a single

        asset real estate case.

     8. As the Victoria case points out, the Bankruptcy Code was altered in 1994 to include

        section 362(d)(3), which resolves the question of whether single asset cases are

        permitted in the affirmative, provided that the provisions of that section are complied

        with. Exceptions remain for “new debtor syndrome” cases such as Trident and

        Laguna, cited by Keystone, but this case, like Sandusky Permanent LLC, does not

        involve new debtor syndrome facts, and is instead an example of a deserving Debtor

        seeking to appropriately use reorganization to resolve an intractable problem.




                                          3
19-52510-amk    Doc 29     FILED 11/24/19 ENTERED 11/24/19 20:17:13                  Page 3 of 6
     9. In this instance, reorganization is possible and probable. When Keystone’s receiver

        was appointed on December 3, 2018, the Debtor was a solvent company with a long-

        term tenant that was generating gross rental income of $180,000 per year. That tenant

        was about to sign a lease renewal when it was “spooked” by the Receiver, who barred

        the Debtor’s Managing Member from further discussion s with the tenant, and

        proceeded to drive the tenant away by demanding concessions in the new lease. Put

        simply, Keystone and its Receiver caused substantial diminution of value by driving

        the tenant away, and the Debtor intends to hold Keystone responsible for its actions in

        the claims phase of this case.

     10. Once the claims objection process is considered, the critical weakness of the rest of

        Keystone’s assertions becomes evident. These assertions include: that the Debtor

        cannot prevail in a stay relief action, that the sale proposed by the Debtor cannot

        benefit other creditors, that Keystone’s mortgage comprises 99% of the claims in the

        estate, and that there is no sound business justification for the sale. In reality, it is not

        possible to know, at this stage of the case, what the sale of the property will realize for

        the benefit of the estate, but it seems evident that a properly advertised auction sale

        conducted by an experienced and well-regarding real estate auction firm with deep ties

        to the local and regional commercial market is the best way to maximize value.

     11. Moreover, there is also no way to tell, at this stage of the case, whether Keystone’s

        claims will be allowed, and if so, at what amount. Given that the damage to the

        property resulting from the departure of the tenant happened on Keystone’s watch,

        after the Debtor’s manager was dispossessed and threatened with legal action if he

        “trespassed” on the property or intervened in the “negotiations” ostensibly being




                                          4
19-52510-amk    Doc 29     FILED 11/24/19 ENTERED 11/24/19 20:17:13                     Page 4 of 6
        conducted by Taylor Jackson of Keystone, and given that Keystone, not the Debtor,

        lost the tenant and the income stream, though, it seems more than plausible that

        Keystone’s claim may be appropriately adjusted by the Court during these

        proceedings.

     12. Without knowing, until after the sale, what the property will bring when it is sold, and

        without knowing, prior to the conclusion of the claims process, the reasonable range

        of Keystone’s allowed claim, if the claim is allowed at all, there is no way to

        accurately compute or estimate the estate’s equity in the property. At this stage, the

        Debtor still hopes for a stalking horse bidder and is working with its professionals to

        bring about that result. However, there is another critical angle to this case that merits

        attention.

     13. The receivership order entered on December 3, 2018 in this case (attached hereto as

        Exhibit “A”), in paragraph 7, entitled “Sale Procedure,” directed the Receiver to begin

        advertising and marketing the Collateral “without delay” because “delay in soliciting

        buyers for the Collateral would unduly prejudice the parties to the proceeding.” That

        was 355 days prior to the filing of this pleading— more than 6 times the 59 days that

        will expire between the filing of this pleading and the proposed auction date of

        January 22, 2020. Nevertheless, having dithered, while in absolute control of the

        property, and having ignored the prompt sale mandate provided by the Common Pleas

        Court in the receivership order, Keystone attempts to argue, in paragraphs 4, 5, and 6

        of its Objection, that the Debtor’s objective is delay.

     14. In fact, Keystone has had its bite at the apple, for nearly a year, and has failed to

        accomplish anything except the loss of a long-term tenant and significant




                                           5
19-52510-amk    Doc 29      FILED 11/24/19 ENTERED 11/24/19 20:17:13                   Page 5 of 6
           corresponding loss of value. The Debtor and its estate have appropriately sought relief

           in this Court, have satisfied their statutory duties, and are earnestly attempting to

           remedy the mess that Keystone has made of its balance sheet and its previously

           thriving rental business.

           WHEREFORE, the Debtor respectfully asks that this Court OVERRULE Keystone’s

           objection, APPROVE the Sale requested by the Debtor, and GRANT the Debtor all

           such further relief to which it is entitled.




                                                          Respectfully submitted,

                                                          /s/ Thomas W. Coffey (0046877)
                                                          Coffey Law LLC
                                                          2430 Tremont Avenue
                                                          Cleveland, OH 44113
                                                          (216) 870-8866
                                                          tcoffey@tcoffeylaw.com

                                                          Proposed Counsel for the Debtor

                               CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Debtor’s Response to Objection to Sale motion was
served on all counsel and parties of record in this case by operation of the Court’s electronic case
filing system, on this 24nd day of November, 2019..


                                                          /s/ Thomas W. Coffey
                                                          Thomas W. Coffey (0046877)

                                                          Proposed Counsel for the Debtor




                                             6
19-52510-amk       Doc 29     FILED 11/24/19 ENTERED 11/24/19 20:17:13                  Page 6 of 6
